                            Case 1:21-mj-00450-LB Document 1 Filed 04/09/21 Page 1 of 16 PageID #: 1

TO: Clerk’s Office
     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
________________________________________

     APPLICATION FOR LEAVE
   TO FILE DOCUMENT UNDER SEAL

                                                                                           A) If pursuant to a prior Court Order:
********************************                                                           Docket Number of Case in Which Entered:___________________
                                                                                           Judge/Magistrate Judge:__________________________________
                                                                                           Date Entered:___________________________________________

             -v.-                                     21-MJ-450
                                                      _____________________
                                                      Docket Number

********************************
                                                                                           B) If a new application, the statute, regulation, or other legal basis that
                                               ✔
SUBMITTED BY: Plaintiff____ Defendant____ DOJ ____                                         authorizes filing under seal
       Laura Zuckerwise
Name:__________________________________________
Firm Name:______________________________________
          USAO-EDNY                                                                        __________________________________________________________
                                                                                           Ongoing criminal investigation
Address:_________________________________________
          271 Cadman Plaza East                                                            __________________________________________________________
________________________________________________
          Brooklyn, NY 11201
Phone Number:___________________________________
               718-254-6204                                                                ORDERED SEALED AND PLACED IN THE CLERK’S OFFICE,
E-Mail Address:___________________________________
               laura.zuckerwise@usdoj.gov                                                  AND MAY NOT BE UNSEALED UNLESS ORDERED BY
                                                                                           THE COURT.
INDICATE UPON THE PUBLIC DOCKET SHEET: YES               NO ✔ __
If yes, state description of document to be entered on docket sheet:                       DATED: Brooklyn                 , NEW YORK
                                                                                                                                4/9/21
__________________________________________________                                         _________________________________________________________

__________________________________________________                                         U.S. MAGISTRATE JUDGE

                                                                                           RECEIVED IN CLERK’S OFFICE___________________________
                                                                                                                            DATE
MANDATORY CERTIFICATION OF SERVICE:
A.) ___ A copy of this application either has been or will be promptly served upon all parties to this action, B.) ___ Service is excused by 31 U.S.C. 3730(b), or by
                                                          ✔
the following other statute or regulation:______; or C.) ____This is a criminal document submitted, and flight public safety, or security are significant concerns.
(Check one)

                           April 9, 2021                             /s/ Laura Zuckerwise
                           __________________                  ______________________________
                              DATE                                        SIGNATURE
   Case 1:21-mj-00450-LB Document 1 Filed 04/09/21 Page 2 of 16 PageID #: 2




PTH:LZ
F.#2021R000342

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 IN THE MATTER OF THE SEARCH OF                   To Be Filed Under Seal
 TWO WIRELESS TELEPHONES,
 CURRENTLY LOCATED IN THE                         APPLICATION FOR A SEARCH
 EASTERN DISTRICT OF NEW YORK                     WARRANT FOR ELECTRONIC DEVICES

                                                  Case No. 21 MJ 450


                            AFFIDAVIT IN SUPPORT OF AN
                          APPLICATION UNDER RULE 41 FOR A
                           WARRANT TO SEARCH AND SEIZE


       I, RAYMOND FRATTOLILLO, being first duly sworn, hereby depose and state as

follows:


                     INTRODUCTION AND AGENT BACKGROUND


       1.      I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property—two

electronic devices—which are currently in law enforcement possession, and the extraction from

that property of electronically stored information described in Attachment B.


       2.      I am a Special Agent with the Department of Homeland Security, Homeland

Security Investigations (“HSI”), assigned to Border Enforcement Security Task Force (“BEST”)

Team 1, and I have been employed by HSI since approximately January 2019. As a federal

agent, I am authorized to investigate violations of laws of the United States and to execute

warrants issued under the authority of the United States. I have received training and

participated in investigations regarding, among other things, the trafficking and importation of
   Case 1:21-mj-00450-LB Document 1 Filed 04/09/21 Page 3 of 16 PageID #: 3




narcotics and unlawful drug trafficking, and have gained knowledge and expertise in the

collection and identification of drug evidence. I have participated in multiple investigations with

HSI, and have participated in the execution of search warrants involving electronic evidence of

the type requested here.


       3.      This affidavit is based on my personal knowledge, my review of documents and

other evidence, my conversations with other law enforcement personnel, and my training,

experience, and advice received concerning the use of electronic devices in criminal activity and

the forensic analysis of electronically stored information (“ESI”). This affidavit is intended to

show only that there is sufficient probable cause for the requested warrant and does not set forth

all of my knowledge about this matter.


                IDENTIFICATION OF THE DEVICES TO BE EXAMINED


       4.      The property to be searched are the following two devices:


            a. “Device A”: A blue Samsung Galaxy A31 wireless telephone, which can be

               identified by its IMEI number in slot 1: 355395115979697; its IMEI number in

               slot 2: 355396115979695; and its serial number: RF8NC1AX3CD. This device

               is currently in my possession within the Eastern District of New York.


            b. “Device B”: A white iPhone wireless telephone, which can be identified by its

               IMEI number: 359128075800942; and its serial number: C39SC5J3HFXY. This

               device is currently in my possession within the Eastern District of New York.




                                                 2
   Case 1:21-mj-00450-LB Document 1 Filed 04/09/21 Page 4 of 16 PageID #: 4




       5.      The applied-for warrant would authorize the forensic examination of Device A

and Device B (together, the “Devices”) for the purpose of identifying electronically stored data

particularly described in Attachment B.


                                     PROBABLE CAUSE


       6.      As described in more detail below, on March 30, 2021, the defendant Deanne

Leacock was arrested at John F. Kennedy International Airport (“JFK”), while wearing a

bodysuit that concealed a brick of a substance containing cocaine weighing approximately 1,093

grams. Based on the below, there is probable cause to believe the defendant violated Title 21,

United States Code, Sections 952(a) and 960(a)(1) (the “Subject Crimes”) and that there is

evidence of the Subject Crimes on the Devices. I have been informed by officers from the

United States Customs and Border Patrol (“CBP”) of the following facts.


       7.      On or about March 30, 2021, the defendant arrived at Terminal 5 in John F.

Kennedy International Airport (“JFK”) in Queens, New York aboard Jetblue flight B6662 from

Barbados. The defendant had one piece of carry-on luggage with her.


       8.      As the defendant passed through Immigration and Customs, officers from United

States Customs and Border Patrol (“CBP”) referred the defendant for an enforcement

examination. When CBP officers asked about the defendant’s travel plans, the defendant stated

that she had come to New York to go shopping. The defendant could not provide any specifics

on where she was going to go to shopping and stated that she only had five hundred (500) dollars

with her, but an unspecified person was going to send her more money.




                                                3
    Case 1:21-mj-00450-LB Document 1 Filed 04/09/21 Page 5 of 16 PageID #: 5




        9.      Based on the defendant’s incomplete and inconsistent answers, the defendant was

referred to a female CBP officer for a pat down. During the pat down, the CBP officer

discovered a hard object on the right front side of the defendant’s stomach area. The CBP officer

asked the defendant what the object was and the defendant stated in sum and substance that she

did not know but someone gave it to her. The CBP officer asked the defendant if she could

safely remove the object from her person and the defendant gave the CBP officer permission to

remove it. The CBP officer removed a black brick from the defendant’s person. The brick was

sticking out from inside a black bodysuit that the defendant was wearing.


        10.     A CBP officer probed the brick and a white powdery substance came out. The

substance in the brick subsequently field-tested positive for cocaine, and, in total, it weighed

approximately 1,093 grams. CBP then arrested the defendant and the Devices were seized

incident to arrest.


        11.     My partner and I then responded. The defendant gave us oral and written

permission to search the Devices. We immediately put both Devices in “airplane mode” to

ensure they could not be tampered with remotely. We conducted a superficial search of the

Devices. On Device B, we found a text message to the defendant containing the address of a

location in New Jersey. The defendant told us that she was supposed to reply to the text when

she arrived at the location, or contact a different individual through the Snapchat application on

her phone, to get further instructions related to the controlled substances she was carrying.


        12.     Based on my training and experience, I know that narcotics couriers often

communicate with co-conspirators by phone, including through voice and messaging

applications. Additionally, the defendant informed us that she communicated with co-
                                                 4
   Case 1:21-mj-00450-LB Document 1 Filed 04/09/21 Page 6 of 16 PageID #: 6




conspirators using text and messaging applications. Accordingly, there is probable cause to

believe that there is evidence of the Subject Crimes on the Devices.


       13.      The Devices are currently in the lawful possession of HSI. They came into HSI’s

possession when they were seized incident to arrest, as set forth in detail above, and the

defendant provided oral consent and written consent for agents to search the Devices. Therefore,

while HSI might already have all necessary authority to examine the Devices, I seek this

additional warrant out of an abundance of caution to be certain that a forensic examination of the

Devices will comply with the Fourth Amendment and other applicable laws.


       14.      The Devices are currently in my possession within the Eastern District of New

York. In my training and experience, I know that they have been stored in a manner in which

their contents are, to the extent material to this investigation, in substantially the same state as

they were when they first came into the possession of HSI.


                                      TECHNICAL TERMS


       15.      Based on my training and experience, I use the following technical terms to

convey the following meanings:


             a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

                telephone) is a handheld wireless device used for voice and data communication

                through radio signals. These telephones send signals through networks of

                transmitter/receivers, enabling communication with other wireless telephones or

                traditional “land line” telephones. A wireless telephone usually contains a “call

                log,” which records the telephone number, date, and time of calls made to and

                                                   5
   Case 1:21-mj-00450-LB Document 1 Filed 04/09/21 Page 7 of 16 PageID #: 7




               from the phone. In addition to enabling voice communications, wireless

               telephones offer a broad range of capabilities. These capabilities include: storing

               names and phone numbers in electronic “address books;” sending, receiving, and

               storing text messages and e-mail; taking, sending, receiving, and storing still

               photographs and moving video; storing and playing back audio files; storing

               dates, appointments, and other information on personal calendars; and accessing

               and downloading information from the Internet. Wireless telephones may also

               include global positioning system (“GPS”) technology for determining the

               location of the device.


       16.     Based on my training, experience, and research, I know that the Devices have

capabilities that allow them to serve as wireless telephones. In my training and experience,

examining data stored on devices of this type can uncover, among other things, evidence that

reveals or suggests who possessed or used the device.


                 ELECTRONIC STORAGE AND FORENSIC ANALYSIS


       17.     Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools.


       18.     Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how


                                                 6
   Case 1:21-mj-00450-LB Document 1 Filed 04/09/21 Page 8 of 16 PageID #: 8




the Device was used, the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on the Device because:


           a. Data on the storage medium can provide evidence of a file that was once on the

               storage medium but has since been deleted or edited, or of a deleted portion of a

               file (such as a paragraph that has been deleted from a word processing file).


           b. Forensic evidence on a device can also indicate who has used or controlled the

               device. This “user attribution” evidence is analogous to the search for “indicia of

               occupancy” while executing a search warrant at a residence.


           c. A person with appropriate familiarity with how an electronic device works may,

               after examining this forensic evidence in its proper context, be able to draw

               conclusions about how electronic devices were used, the purpose of their use, who

               used them, and when.


           d. The process of identifying the exact electronically stored information on a storage

               medium that are necessary to draw an accurate conclusion is a dynamic process.

               Electronic evidence is not always data that can be merely reviewed by a review

               team and passed along to investigators. Whether data stored on a computer is

               evidence may depend on other information stored on the computer and the

               application of knowledge about how a computer behaves. Therefore, contextual

               information necessary to understand other evidence also falls within the scope of

               the warrant.




                                                7
   Case 1:21-mj-00450-LB Document 1 Filed 04/09/21 Page 9 of 16 PageID #: 9




             e. Further, in finding evidence of how a device was used, the purpose of its use, who

                used it, and when, sometimes it is necessary to establish that a particular thing is

                not present on a storage medium.


       19.      Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the Devices

consistent with the warrant. The examination may require authorities to employ techniques,

including but not limited to computer-assisted scans of the entire medium, that might expose

many parts of the device to human inspection in order to determine whether it is evidence

described by the warrant.


       20.      Manner of execution. Because this warrant seeks only permission to examine

devices already in law enforcement’s possession, the execution of this warrant does not involve

the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.


                                          CONCLUSION


       21.      I submit that this affidavit supports probable cause for a search warrant

authorizing the examination of the Devices described in Attachment A to seek the items

described in Attachment B.


                                    REQUEST FOR SEALING


       22.      It is respectfully requested that this Court issue a limited order sealing, until

further order of the Court, all papers submitted in support of this application, including the

application and search warrant, but allowing the government to disclose the application and
                                                   8
  Case 1:21-mj-00450-LB Document 1 Filed 04/09/21 Page 10 of 16 PageID #: 10




wanant to the defendant charged in United States v. Deanne Leacock, Docket No. 21-MJ-386. I

believe that sealing this document is necessary because the wanant is relevant to an ongoing

investigation relating to a criminal organization. Based upon my training and experience, I have

learned that, online criminals actively search for criminal affidavits and search warrants via the

internet, and disseminate them to other online criminals as they deem appropriate, i.e., post them

publicly online through the carding forums. Premature disclosure of the contents of this affidavit

and related documents may have a significant and negative impact on the continuing

investigation and may severely jeopardize its effectiveness.


                                                     Respectfully submitted,
                                                      RAYMOND J            Digitallysigned byRAYMONDJ
                                                                           FRATTOLILLO JR
                                                      FRATTOLILLO JR ������021.04,0912,30,41
                                                     Raymond Frattolillo
                                                     Special Agent
                                                     Department of Homeland Security, Homeland
                                                     Security Investigations

Subscribed and sworn to before me by
telephone on April 9 , 2021


HON. LOIS BLOOM
CHIEF UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK




                                                 9
    Case 1:21-mj-00450-LB Document 1 Filed 04/09/21 Page 11 of 16 PageID #: 11




                                      ATTACHMENT A


        The property to be searched are the following two devices:


           a. “Device A”: A blue Samsung Galaxy A31 wireless telephone, which can be

               identified by its IMEI number in slot 1: 355395115979697; its IMEI number in

               slot 2: 355396115979695; and its serial number: RF8NC1AX3CD. This device

               is currently in my possession within the Eastern District of New York.


           b. “Device B”: A white iPhone wireless telephone, which can be identified by its

               IMEI number: 359128075800942; and its serial number: C39SC5J3HFXY. This

               device is currently in my possession within the Eastern District of New York.


.
  Case 1:21-mj-00450-LB Document 1 Filed 04/09/21 Page 12 of 16 PageID #: 12




                                       ATTACHMENT B


       1.      All information or records on the Devices described in Attachment A that relate to

violations of Title 21, United States Code, Sections 952(a) and 960(a)(1) and involve

LEACOCK, including:


            a. Lists of co-conspirators and related identifying information;


            b. types, amounts, and prices of drugs trafficked as well as dates, places, and

               amounts of specific transactions;


            c. any information related to sources of drugs (including names, addresses, phone

               numbers, or any other identifying information);


            d. any information recording LEALOCK’s schedule or travel from February 28,

               2021, to the present;


            e. all bank records, checks, credit card bills, account information, and other financial

               records;


            f. evidence of user attribution showing who used or owned the Devices at the time

               time the things described in this warrant were created, edited, or deleted, such as

               logs, phonebooks, saved usernames and passwords, documents, and browsing

               history;


       As used above, the terms “records” and “information” include all of the foregoing items

of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.
                 Case 1:21-mj-00450-LB Document 1 Filed 04/09/21 Page 13 of 16 PageID #: 13
AO 93 (Rev. 11/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                       for the
                                                           Eastern District
                                                         __________         of of
                                                                     District  New  York
                                                                                  __________

                  In the Matter of the Search of              )
              (Briefly describe the property to be searched   )
               or identify the person by name and address)    )                  Case No.   21-MJ-450
      In the Matter of the Search of Two Wireless Telephones, )
                                                              )
       Currently Located in the Eastern District of New York
                                                              )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                          Eastern  District of           New York
(identify the person or describe the property to be searched and give its location):

      See Attachment A




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
      See Attachment B




         YOU ARE COMMANDED to execute this warrant on or before                    April 23, 2021       (not to exceed 14 days)
       ’ in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                                ’ at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                     the Duty Magistrate Judge               .
                                                                                               (United States Magistrate Judge)

     ’ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     ✔ for 30 days (not to exceed 30) ’ until, the facts justifying, the later specific date of
     ’                                                                                                                                 .


Date and time issued:             04/09/2021 5:30 am
                                                                                                       Judge’s signature

City and state:             Brooklyn/Central Islip, NY                           Select Duty Magistrate Judge          U.S.M.J.
                                                                                                     Printed name and title
                  Case 1:21-mj-00450-LB Document 1 Filed 04/09/21 Page 14 of 16 PageID #: 14
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                                Date and time warrant executed:         Copy of warrant and inventory left with:
   21-MJ-450
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                 Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                        Executing officer’s signature


                                                                                           Printed name and title




          Print                        Save As...                                                                       Reset
    Case 1:21-mj-00450-LB Document 1 Filed 04/09/21 Page 15 of 16 PageID #: 15




                                      ATTACHMENT A


        The property to be searched are the following two devices:


           a. “Device A”: A blue Samsung Galaxy A31 wireless telephone, which can be

               identified by its IMEI number in slot 1: 355395115979697; its IMEI number in

               slot 2: 355396115979695; and its serial number: RF8NC1AX3CD. This device

               is currently in my possession within the Eastern District of New York.


           b. “Device B”: A white iPhone wireless telephone, which can be identified by its

               IMEI number: 359128075800942; and its serial number: C39SC5J3HFXY. This

               device is currently in my possession within the Eastern District of New York.


.
  Case 1:21-mj-00450-LB Document 1 Filed 04/09/21 Page 16 of 16 PageID #: 16




                                       ATTACHMENT B


       1.      All information or records on the Devices described in Attachment A that relate to

violations of Title 21, United States Code, Sections 952(a) and 960(a)(1) and involve

LEACOCK, including:


            a. Lists of co-conspirators and related identifying information;


            b. types, amounts, and prices of drugs trafficked as well as dates, places, and

               amounts of specific transactions;


            c. any information related to sources of drugs (including names, addresses, phone

               numbers, or any other identifying information);


            d. any information recording LEACOCK’s schedule or travel from February 28,

               2021, to the present;


            e. all bank records, checks, credit card bills, account information, and other financial

               records;


            f. evidence of user attribution showing who used or owned the Devices at the time

               time the things described in this warrant were created, edited, or deleted, such as

               logs, phonebooks, saved usernames and passwords, documents, and browsing

               history;


       As used above, the terms “records” and “information” include all of the foregoing items

of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.
